An unpub|ish

SuPREME Counr

OF

N EvADA

CLERK’S OF{DEF|

(O)-|947

§§

ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

GREGG JOHNSON, No. 65155

Appellant,

VS.  ;""‘k

JAMIE JOHNSON, F L E 

Respondent. AUG 1 1 mm
1 .L\NDEMAN


n¢=.s»urv stems

ORDER DISMISSING APPEAL

This appeal was docketed in this court on l\/larch 7, 2014,
without payment of the requisite filing fee. On that same day anotic.e was
issued directing appellant to pay the filing fee within ten days. 'l`he notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing fee or othervvise responded to this court’s~notice. Accordingly,_cause

appearing, this appeal is dismissed.

lt is so ORDERED.

CLERK or THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: Ai@,lr,l k 

ca1 Hon. Connie J. Steinheimer, District Judge
Gregg Johnson
Jill K. Whitbeck
Washoe District Court Clerk

/4-2oz&o